DETAILED ACTION
Applicant’s 10/21/2020 response to the previous 07/21/2020 Office action has been considered and entered.

This is the First Notice of Allowance of claims 1 and 3-13 as amended and/or filed in Applicant’s 10/21/2020 response.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
Priority is claimed accordingly the earliest filing date is 07 October 2015 (20151007).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 01/05/2021 submission(s) of Information Disclosure Statement(s) is/are acknowledged by the Examiner and the reference(s) 

Response to Arguments
Applicant’s 10/21/2020 arguments with respect to the rejection(s) set forth in section(s) 11 and 12 of the previous 07/21/2020 Office action have been fully considered and are persuasive.  Accordingly said rejection(s) has (have) been withdrawn. 

All objections and rejections having been withdrawn, this application is now in condition for allowance.

Allowable Subject Matter
Claims 1 and 3-13 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art of US 20140025228 A1 to Jang; Jung Soon et al. (Jang) in view of US 3944986 A to Staples; Crawford E fails to teach or render obvious light management system that manages flight conditions of a plurality of flying objects and gives a motion instruction, the flight management system comprising: a flight management apparatus that receives instruction information for giving a motion instruction to the flying objects registered in advance, that registers a job based on performance information of the plurality of flying objects and on status information on a current flight status of each of the flying objects, and that based on the job, sends a motion instruction to one or more of the flying objects; the plurality of flying objects each of which is capable of communicating with the flight management apparatus, the flying objects each making a motion based on an incoming motion instruction received from the flight management apparatus; and an operating apparatus in communication with the flight management apparatus to register a job, wherein the flight management apparatus includes: a status receiving means that stores received status information for each flying object; a job generating means that based on one of the instruction information, generates a plurality of alternative jobs, each alternative job having a different number of the flying objects associated therewith that take part therein; and a motion instruction means that based on one of the alternative jobs sends a motion instruction to the flying object or the flying objects associated with the one alternative 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention.  This prior art does not teach or render obvious the claimed invention for at least the reasons set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20210320

/BEHRANG BADII/Primary Examiner, Art Unit 3665